Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language no such limitations remain.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite that each of the first, second and third supply pipes include a variable conductance valve.  However, Examiner is unable to find support for such a limitation.  Nevertheless, the claims have been examined as written.  Note:  any claim limitation/recitation including the variable conductance valve in a supply pipe should also be examined for support in the original disclosure.  Clarification and/or correction is requested.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2007/0281089 to Heller et al. in view of U.S. Patent No. 8,440,020 to Fischer et al., U.S. Patent Pub. No. 2012/0321910 to Sneh, and U.S. Patent Pub. No. 2004/0129212 to Gadgil et al.
Regarding claims 1 and 2:  Figure 2 of Heller et al. disclose an apparatus (10’) capable of atomic layer deposition wherein an atomic layer may be formed on a substrate substantially as claimed and comprising:  
a first plurality of guide rollers (22 in top portion of 10’) arranged in a direction from unwinding to winding (see arrows) of the substrate along a first wall of the apparatus (top wall of 10’); 
a second plurality of guide rollers (22 in bottom portion of 10’) arranged in the direction from unwinding to winding along a second wall (bottom wall of 10’) of the apparatus, the second wall being opposite to the first wall in a direction perpendicular to the direction from unwinding to unwinding, the flexible substrate changes a transport direction at each guide roller of the first plurality and the second plurality;
a plurality of reaction chambers a reaction chamber (12a-c, 14a-c, 16a-e) provided between the an entrance to the apparatus and an exit to the apparatus so that the flexible substrate can pass therethrough, wherein each side of each portion of the flexible substrate between a guide roller of the first plurality and a guide roller of the second plurality is exposed to at least three reaction chambers of said plurality.

However, Heller et al. fail to explicitly the apparatus comprising a pump and a controller, which are two very well-known features in the art.
In a similar deposition apparatus, Fischer et al. disclose the provision of a pump for the purpose of controlling pressure inside of a reaction chamber and evacuating remaining gases (see, e.g., column 4, 
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a pump in Heller et al. in order to control pressure inside of the reaction chambers and evacuating remaining gases and a controller in order to determine and control the value of adjustable parameters as taught by Fischer et al.

In an alternative embodiment (Figs. 9-10), Heller disclose the provision of a first supply pipe (442; necessarily connected to a first source containing a first precursor which is not shown); a second supply pipe (446 necessarily connected to a second source containing a carrier/inert/purge gas which is not shown); and a third supply pipe (444 necessarily connected to a third supply/source containing a second precursor which is not shown); and an exhaust pipe (450) connected to a reaction chamber.
However, while Heller et al. do teach a single reaction chamber connected to first through third supply pipes and an exhaust pipe (Figs. 9-10, as detailed above), Heller et al. fail to disclose each of the reaction chambers in Fig. 2 (or a plurality of reaction chambers) connected to a first supply pipe, a second supply pipe, a third supply pipe and an exhaust pipe and each side of the flexible substrate is exposed to at least three reaction chamber of the plurality.  
In Figs. 2, 5 and 11, for example, Sneh discloses an atomic layer deposition apparatus for forming an atomic layer on a flexible substrate (103) comprising, inter alia, an unwinding chamber (1104), a winding chamber (1105) and a plurality of reaction chambers (i.e. volume  associated with modules 110 and substrate) wherein each of the plurality of reaction chambers is connected to a first supply pipe connected to a first source containing a first precursor, second supply pipe connected to a second source  containing a purge gas and third supply pipe connected to a third source containing a second precursor and each side of the flexible substrate is exposed to at least three reaction chamber of 
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a plurality of reaction chambers (wherein each of the plurality of reaction chambers is connected to a first supply pipe connected to a first source containing a first precursor,  second supply pipe connected to a second source  containing a purge gas and third supply pipe connected to a third source containing a second precursor and each side of the flexible substrate is exposed to at least three reaction chamber of the plurality of reaction chambers in Heller et al. in order to effectively deposit materials on large area substrates as taught by Sneh.

Heller et al. fail to disclose each of the reaction chambers comprising (a) a heater; and (b) the supply pipes connected to a source through a valve; a variable conductance valve and a mass flow meter on each of the first, second and third supply pipes.

 Fischer et al. disclose the reaction chamber comprising a heater in order to allow for temperature regulation within the reaction region; and a supply pipe connected with a gas source through a valve (Fig. 1, 18) for the purpose of controlling introduction of gases and a mass flow meter (19) for the purpose of measuring and regulating the quantity of gases (see, e.g., column 3, rows 45-65).

Regarding the provision of a variable conductance valve with respect to each of the supply pipes Examiner notes that the addition thereof to a valve and mass flow meter is not seen as adding any additional functionality, wherein the courts have ruled that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided each of the reaction chambers in Heller et al. also comprising a heater in order to allow for temperature regulation within the reaction region and each of the supply pipes connected with a gas source through a valve in order to control introduction of gases and a mass flow meter in order to measure and regulate the quantity of gases (or functional equivalents) as taught by Fischer et al.

Heller et al. further fail to teach the exhaust pipe connected to the pump through a valve and a variable conductance valve.
However such a configuration is known in the art.
Gadgil et al. teach providing an exhaust pipe connected to a pump through a valve and variable conductance valve for the purpose of evacuating a processing chamber (see, e.g., para. 70).  
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided each exhaust pipe connected to a pump through a valve and a variable conductance valve in Heller et al. in order to evacuate the processing chambers as taught by Gadgil et al.
As detailed above, Fischer et al. teaches that the controller may be used to control all adjustable parameters including gas flows in and out of the chamber, temperature, pressure and substrate speed (see, e.g., column 4, rows 28-40).  Additionally it is noted that Fischer et al. teach that isolated regions may have individual processing conditions (column 8, rows 1-10).
Examiner notes that the courts have ruled claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
Finally, it is noted that where a first reaction chamber may be  used to deposit a first precursor and a second reaction chamber is intended to be used for purge gas or a second precursor, the exposure amount of the first precursor in the first reaction chamber will necessarily be higher than exposure amount in a chamber not intended to deposit the first precursor by design, wherein an exposure amount of the first precursor is a product of a partial pressure of the first precursor by a time for the flexible substrate to pass through the chamber.  

Response to Arguments
Applicant’s arguments, filed 24 November 2021, with respect to amended claim 1have been fully considered and are persuasive.  The previous rejections have been withdrawn.  New rejections are set forth above to address the newly added subject matter of added to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Pub. No. 2010/0221426 discloses that exposure amount in a chamber is affected by partial pressure and time (determined by speed) for a substrate to pass through a chamber.   US Patent Pub. No. 2018/0204768 discloses optimizing and adjusting partial pressure, duration of partial pressure and other supply conditions to form a desired layer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/KARLA A MOORE/Primary Examiner, Art Unit 1716